Citation Nr: 1036155	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  09-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left 
undescended testicle, status post orchiectomy.  

2.  Entitlement to service connection for hearing loss.   

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to October 
1956.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed decisions, dated in December 1981, and March 
1982, the RO denied the Veteran's claim for service connection 
for a groin injury (December 1981), and an orchiectomy (March 
1982).

2.  Evidence received since the March 1982 RO decision is not new 
and material, and does not raise a reasonable possibility of 
substantiating the claim for service connection for a left 
undescended testicle, status post orchiectomy.

3.  The Veteran does not have hearing loss, or tinnitus, as a 
result of his service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's March 1982 rating decision; the Veteran's claim for service 
connection for a left undescended testicle, status post 
orchiectomy, is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).  


2.  Hearing loss, and tinnitus, were not incurred in or 
aggravated by the Veteran's active military service, nor may 
sensorineural hearing loss be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The Veteran asserts that new and material evidence has been 
presented to reopen a claim of entitlement to service connection 
for a left undescended testicle, status post orchiectomy.   He 
argues that he sustained a groin injury aboard the U.S.S. 
Shenandoah after he fell while painting in September 1956, which 
resulted in the removal of his left testicle.  See Veteran's 
claim (VA Form 21-526), received in September 2007; notice of 
disagreement, received in August 2008; VA Form 646, received in 
September 2009.  

In a decision, dated in December 1981, the RO denied the 
Veteran's claim for service connection for a groin injury.  The 
RO indicated that it had determined that the Veteran was shown to 
have a congenital abnormality that had been ameliorated through 
surgery.  The Veteran submitted additional evidence in March 
1982, and that same month, the RO denied the claim, which it 
characterized as a claim for service connection for an 
orchiectomy.  Neither RO decision was appealed, and the RO's 
decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2007).  

In September 2007, the Veteran filed to reopen the claim, and in 
July 2008, the RO determined that new and material evidence had 
not been presented to reopen the claim, which it characterized as 
a claim for "undescended testicle, left; resulting 
orchiectomy."  The Veteran has appealed.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

In order to establish service connection for a disability, the 
evidence must demonstrate the presence of it and that it resulted 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Congenital or developmental defects are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9 (2009).  However, service connection may be granted 
for diseases, but not defects, of congenital, developmental or 
familial origin if the condition was incurred in or aggravated 
during service.  A defect is a structural or inherent abnormality 
or condition, which is more or less stationary in nature.  A 
disease may be defined as any deviation from or interruption of 
the normal structure or function of any part, organ, or system of 
the body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown.  See VAOPGCPREC 82-90, 56 Fed. Reg. 45711 
(1990).   

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that the injury or disease in question existed prior to service 
and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1137.  Only such conditions as are recorded in entrance 
examination reports are to be considered as "noted."  Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the presumption 
of soundness may only be rebutted where there is clear and 
unmistakable evidence that the condition both preexisted service 
and was not aggravated by service.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).  

Under 38 C.F.R. § 3.306(b)(1), "The usual effects of medical and 
surgical treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . will 
not be considered service connected unless the disease or injury 
is otherwise aggravated by service."  

In Verdon v. Brown, 8 Vet. App. 529 (1996), the Court interpreted 
38 C.F.R. § 3.306(b)(1), and held that, "where a preexisting 
disability has been medically or surgically treated during 
service and the usual effects of the treatment have ameliorated 
the disability so that it is no more disabling than it was at 
entry into service, the presumption of aggravation does not 
attach as to that disability," but that "when a disability has 
been made worse in one respect and improved in another respect by 
in-service medical or surgical treatment, the rating schedule 
should be used to determine if the overall degree of disability 
has increased during service."  Id. at 538.  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The most recent and final denial of this claim was in March 1982.  
Therefore, the Board must determine if new and material evidence 
has been submitted since that time.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's March 1982 
decision included the Veteran's service treatment reports, which 
showed the following: an entrance examination report, dated in 
September 1955,  noted a history of an orchiectomy, left, in 1937 
"not considered disqualifying."  Several notations dated 
between December 1955 and January 1956 noted a rupture of the 
left side, with one notation indicating application of a heat 
lamp to the left groin, and two notations which indicated that 
the Veteran was provided with a scrotal support.  Reports, dated 
in August 1956, indicated that while aboard the U.S.S. 
Shenandoah, he was found to have an undescended testis, cause 
undetermined, DNEPTE (did not exist prior to enlistment), 
characterized as "in the line of duty."  These reports further 
showed that the Veteran reported that his history of an 
orchiectomy, as noted in his entrance examination report, was a 
mistake.  An August 1956 entry stated:

He consulted with his mother & found out 
recently that the operation in  1937 was a 
circumcision only.  There is no inguinal or 
scrotal scar visible.  On exam there is a 
soft rounded mass in the left inguinal 
canal which can be rolled under the 
fingers.  It is sensitive to manipulation.  
I have the impression that this may be an 
undescended testicle.  There is a small 
amount of tissue in the left scrotum which 
may be atrophic testicle I do not find any 
pulsation on coughing or sign of descent of 
abdominal content into the inguinal region.  
Since it seems he did not have an 
orchiectomy could this be his testicle?  If 
so is removal indicated?

A notation underneath, from "urology," notes, "As above 
undescended testes, left - advise admit for surgery."  

A report of hospitalization, covering treatment provided between 
September and October of 1956, showed that the Veteran was 
admitted with a diagnosis of emotional instability reaction.  The 
report notes a history of a unilateral orchiectomy for a left 
atrophic testicle in August 1956, and that he was returned for 
duty a little over two weeks later "in good physical 
condition."  The report further shows that he was determined to 
be unfit for service due to an inadequate personality which EPTE 
(existed prior to service) and which was not incurred in the line 
of duty.  

As for the post-active duty medical evidence, it consisted of 
non-VA report, dated in January 1982, which showed that the 
Veteran was treated for cervical and lower spine symptoms, and 
that he reported a history of removal of a left testicle in 1956, 
"following an injury when he slipped and fell aboard ship."  
The Board notes that a June 1976 non-VA report was also of 
record, but that it only showed treatment for spine symptoms, and 
that it did not contain any relevant findings or diagnoses.   

At the time of the RO's March 1982 denial of the claim, there was 
no clear finding or diagnosis of a left groin "injury" i.e., an 
injury other than the inservice left orchiectomy, and no 
competent opinion associating any current left groin disorder, or 
genitourinary disorder, with the Veteran's service.  

No new medical evidence had been submitted since the RO's March 
1982 decision.  The Veteran has submitted a report, titled 
"Hospitalization report for income tax purposes" (NavHosp 114 
(Rev. 4-55)), which states that he was hospitalized at the U.S. 
Naval Hospital in Portsmouth, Virginia, between September and 
October of 1956.  However, this report is duplicative, as it was 
"of record" at the time of the RO's March 1982 decision.    
  
In addition, the Veteran's personnel file has been obtained.  
However, this evidence does not include any medical evidence, or 
new inservice findings.   

The Board finds that the submitted evidence is not material.  
There is no new evidence to show that during service, the Veteran 
sustained a superimposed disease or injury to his congenital 
undescended left testicle.  None of the submitted evidence 
includes new medical evidence.  Thus, none of the submitted 
evidence includes competent evidence to show that the Veteran 
currently has  a left undescended testicle, status post 
orchiectomy, that is related to his service, to include competent 
evidence to show that the Veteran's in-service surgery caused 
aggravation of one or more aspects of his preexisting disability.  
Alternatively stated, none of the submitted evidence contains 
competent evidence of post-service left groin disability that is 
attributable to, or worsened by, the remedial surgery conducted 
in service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306.  Given the foregoing, the submitted evidence does not 
raise a reasonable possibility of substantiating the claim, and 
the claim is therefore not reopened.

The only other pertinent evidence received since the March 1982 
denial of the claim consists of written testimony from the 
Veteran, and this evidence is insufficient to warrant a reopening 
of the claim.  Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim); Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108.").  

Because the appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  Service Connection
  
The Veteran asserts that he is entitled to service connection for 
hearing loss, and 
tinnitus.  He argues that he has these conditions due to exposure 
to "loud noises with no protective measures."  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for an 
organic disease of the nervous system, such as a sensorineural 
hearing loss, when it is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is 
appropriate to consider high frequency sensorineural hearing loss 
an organic disease of the nervous system and, therefore, a 
presumptive disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 
decibels or greater; the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2009).

The Veteran's service treatment reports do not show any relevant 
complaints, nor do they contain any relevant findings, or 
diagnoses.  

As for the post-service medical evidence, it consists of two non-
VA reports, dated in 1976 and 1982, which do not show any 
relevant complaints, nor do they contain any relevant findings, 
or diagnoses.  

The Board finds that the claim must be denied.  The Veteran was 
not treated for hearing loss, or tinnitus, during service.  
Therefore, a chronic condition is not shown during service.  See 
38 C.F.R. § 3.303(a).  As for the post-service medical evidence, 
there is no competent evidence to show that the Veteran currently 
has hearing loss, as defined for VA purposes at 38 C.F.R. 
§ 3.385, or otherwise, or tinnitus.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant 
must submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation).  In 
addition, there is no competent evidence of a nexus between 
hearing loss, or tinnitus, and the Veteran's service.  Finally, 
there is no competent evidence to show that sensorineural hearing 
loss was manifested to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  

In summary, the evidence does not show that the Veteran has 
hearing loss, or tinnitus, that is related to his service, and 
the Board finds that the preponderance of the evidence is against 
the claims, and that the claims must be denied.   

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see 
also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (A 
veteran is competent to testify to an in-service acoustic trauma, 
in-service symptoms of tinnitus, and post-service symptoms of 
tinnitus).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issues on appeal are based on the contentions that hearing 
loss, and tinnitus, were caused by service that ended in 1956.  
The Veteran has not specifically asserted that he has either 
hearing loss or tinnitus symptoms on an ongoing basis since his 
service.  To the extent that he asserts that he currently has 
such symptoms, lay evidence is normally competent evidence to 
show that the Veteran experienced such symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).    

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to a veteran's ability to prove his claim 
of entitlement to disability benefits based on that competent lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006).  

The Board finds that the lay testimony is insufficiently 
probative to warrant a grant of either of the claims.  The 
Veteran's service treatment reports do not show treatment for 
either hearing loss, or tinnitus.  There is no post-service 
medical evidence to show that the Veteran currently has hearing 
loss (as defined for VA purposes at 38 C.F.R. § 3.385, or 
otherwise), or tinnitus.  In summary, when the Veteran's service 
treatment records (which do not show any relevant treatment), and 
his post-service medical records are considered (which do not 
contain competent evidence to show that he currently has either 
of the claimed conditions, or that either of the claimed 
conditions are related to service), the Board finds that the 
service treatment reports, and the medical evidence, outweigh the 
lay statements to the effect that he has the claimed conditions 
that are related to his service.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).  




III.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran, dated in December 2007.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006) (new and 
material claims).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's non-VA medical records.  In this 
regard, the Board has attempted to obtain records from the Social 
Security Administration (SSA).  However, in a statement received 
in June 2009, the SSA stated that the requested records had been 
destroyed.  With regard to the claim for a left undescended 
testicle, status post orchiectomy, as the Board has determined 
that new and material evidence has not been presented, a remand 
for an examination and/or an etiological opinion is not required 
to decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

With regard to the claims for hearing loss, and tinnitus, the 
Veteran has not been afforded examinations, and etiological 
opinions have not been obtained.  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.

In this case, the service treatment reports do not show any 
relevant treatment.  There is no competent post-service evidence 
to show that the Veteran currently has hearing loss (as defined 
for VA purposes at 38 C.F.R. § 3.385, or otherwise), or tinnitus, 
and there is no competent evidence to show that hearing loss, or 
tinnitus, may be related to the Veteran's service.  Given the 
foregoing, the Board finds that the standards of McLendon have 
not been met.  See also 38 C.F.R. § 3.159(c)(4) (2009); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, 
the Board finds that the service and post-service medical record 
provides evidence against these claims.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).


ORDER

New and material evidence not having been received, the claim of 
entitlement to service connection for a left undescended 
testicle, status post orchiectomy, is not reopened; the appeal is 
denied.  

Service connection for hearing loss, and tinnitus, is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


